UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-32335 TX HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) GEORGIA 58-2558702 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 12080 Virginia Blvd. Ashland, KY 41102 (Principal Address of Issuer) (606) 928-1131 Issuer's telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Actof 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES o NO x Transitional Small Business Disclosure Format (check one): YES o NO x As of April, 28, 2011 there were 53,041,897 shares of common stock outstanding. TX Holdings, Inc. Form 10-Q For the Quarter Ended March 31, 2011 Table of Contents PART 1-FINANCIAL INFORMATION Item 1 Condensed Financial Statements Unaudited Balance Sheet as of March 31, 2011 and Audited Balance Sheet as ofSeptember 30, 2010 3 UnauditedStatements of Operations for the Three and Six Months Ended March 31, 2011 and 2010, and for the Period From Inception of the Development Stage, October 1, 2004 to March 31, 2011 4 UnauditedStatement of Changes in Stockholders’ Deficit for the Period From Inception of the Development Stage, October 1, 2004 to March 31, 2011 5 UnauditedStatements of Cash Flows for the Six Months Ended March 31, 2011 and 2010, and for the 12 Period From Inception of the Development Stage, October 1, 2004, to March 31, 2011 Notes to Unaudited Financial Statements 13 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4 Controls and Procedures 18 PART II-OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults upon Senior Securities 20 Item 5 Other Information 20 Item 6 Exhibits 21 SIGNATURES 22 TX Holdings, Inc. A CORPORATION IN THE DEVELOPMENT STAGE Balance Sheets March 31, 2011 and September 30, 2010 Unaudited Audited March 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts Receivable-(Net of Allowance for Doubtful Accounts) _ _ Total current assets Unproved oil and gas properties-successful efforts, net Other Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Notes payable to a stockholder $ $ Accounts payable and accrued liabilities Accounts payable-related party Advances from stockholder/officer Convertible debt to stockholder/officer Total current liabilities Asset Retirement Obligation Total Liabilities Commitments and contingencies Stockholders' deficit: Preferred stock: no par value, 1,000,000 shares authorized no shares outstanding as of March 31, 2011 and September 30, 2010 _ _ Common stock:no par value, 250,000,000 shares authorized, 53,041,897 issued and outstanding at March 31, 2011 and September 30, 2010 Additional paid-in capital Accumulated deficit ) ) Losses accumulated in the development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 3 TXHOLDINGS, INC. A CORPORATION IN THE DEVELOPMENT STAGE UNAUDITED STATEMENTS OF OPERATIONS For the Three and Six Months Ended March 31, 2011 and 2010 and for the Period From Inception of the Development Stage, October 1, 2004 to March 31, 2011 Inception of Development THREE MONTHS ENDED SIX MONTHS ENDED Stage to March 31, March 31, March 31, March 31, March 31, Revenue $ Operating expenses, except items shown separately below Stock-based compensation _ Professional fees Impairment Expense Lease expense _ _ Loss on write-off of leases and equipment Depreciation expense Advertising expense _ _ Total Operating Expenses Loss from operations ) Other income and (expense): Legal settlement _ _ Other income _ Forbearance agreement costs _ _ ) Interest expense ) Total other income and (expenses), net ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share basic and diluted $ _ $
